Per Curiam.

The question is, whether Jack is liable for the costs ¿warded in equity, to be paid by Kennedy, firstly, and by Blackford secondly — on his bond given at law, as security for the costs. The condition to pay all costs, &c. — must mean all costs awarded against the plaintiff at law, by a court having cognizance of the writ for which security was given, otherwise the condition is larger, that the act of 1787, ch. 19, requires or authorises. By this act, the condition should be, Ho pay defendant all 'costs and damages in case of failure to prosecute, as may be *83awarded against the plaintiff, by the court having cognizance^ thereof.”
A bill in equity by the defendant below, for relief upon the judgment, is a new suit, concerning the costs of which, the surety at law has nothing to do. According to this opinion, the defendant at law, relieved in equity, has no security for his costs. But it is to be remembered that a surety is as much to be favored in equity as the defendant in regard to costs — the words of a statute cannot be extended against him, for the benefit of another, who is no more favored than himself.
Affirm the judgment of the circuit court.